Citation Nr: 0729550	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1969.

The instant appeal arose from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
service connection for coronary artery disease.


FINDING OF FACT

Coronary artery disease is not related to service or a 
service-connected disability.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
the veteran's active military service, including as due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for coronary artery 
disease.  He contends that his coronary artery disease is a 
result of his service-connected diabetes mellitus because he 
had diabetes years before he had heart disease as evidenced 
by the fact that he was sent to a nutritionist years before 
he developed heart disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Secondary service 
connection may be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  A disability is 
service connected if it is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2006).  38 C.F.R. § 3.310 was recently amended.  71 Fed. 
Reg. 52744 (Sept. 7, 2006).  However, as the earlier version 
of the regulation is more favorable to the veteran, the new 
version of the regulation will not be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In any event, the 
regulatory amendment cannot be applied prior to its effective 
date in October 2006.  38 U.S.C.A. § 5110(g) (West 2002).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran is service-connected for diabetes mellitus.  The 
first instance of elevated glucose readings was in a 2002 
medical record.  "Possible diabetes mellitus" was diagnosed 
in February 2003 at his discharge from NorthShore Regional 
Medical Center.  That same month, one of his private 
physicians noted that the veteran "has a history of Type II 
Diabetes Mellitus and the accompanying hyperlipidemia and 
coronary artery disease."  It was noted that the veteran had 
just been prescribed glucophage. 

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran's coronary artery disease is due to 
service or a service-connected disability.  Service medical 
records include normal and negative chest films and a normal 
clinical evaluation of the heart.  See medical examinations 
dated in February and April 1969.    

The post-service medical record is silent for heart 
complaints until over 30 years after the veteran's separation 
from service.  In October 1999 he was admitted to a private 
hospital with a diagnosis of an acute myocardial infarction.  
He underwent coronary artery bypass graft surgery and has 
subsequently complained of occasional angina.  However, at 
the time of his hospital admittance in October 1999, he had 
no previous history of angina or myocardial infarction and he 
was not a known diabetic or hypertensive.  See Slidell 
Memorial Hospital History and Physical dated October 13, 
1999.

The preponderance of the medical evidence is against the 
claim with regard to any sort of possible causal relationship 
or nexus between any currently diagnosed heart disorder, 
including coronary artery disease, and service or the 
veteran's service-connected diabetes mellitus.  The evidence 
does not show, and the veteran does not contend, that there 
is a connection between the veteran's current coronary artery 
disease and service.  For these reasons, service connection 
for coronary artery disease is not warranted on a direct 
basis.

With regard to the secondary service connection claim, 
statements by the veteran to the effect that he had diabetes 
mellitus before he had coronary artery disease because he was 
sent to a nutritionist by a physician years before he had 
coronary artery disease do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

The only evidence which might be construed to indicate a 
relationship between the veteran's coronary artery disease 
and his service-connected diabetes mellitus consists of a 
February 2003 statement from the veteran's private physician, 
Dr. Butt, that the veteran "has a history of Type II 
Diabetes Mellitus and the accompanying hyperlipidemia and 
coronary artery disease." 

The negative medical nexus evidence in this regard includes a 
September 2003 VA examination report which diagnosed diabetes 
mellitus type II and stated that the veteran's "coronary 
artery disease probably is not related with diabetes 
mellitus" because "[v]eteran's diagnosis of coronary artery 
disease about five years ago was about two to three years 
prior to the diagnosis of his diabetes mellitus."

The Board finds the opinion of the VA medical doctor to be 
more probative and persuasive than the opinion of the private 
physician.  This is so, first, because the negative VA 
medical doctor's opinion is supported by a review of the 
claims folder.  There is no indication in the medical 
evidence that the veteran had diabetes mellitus before he was 
diagnosed with coronary artery disease.  In fact, the October 
1999 hospital record which diagnosed coronary artery disease 
specifically noted that the veteran was not a known diabetic.  
The Board finds the opinion of the VA medical doctor to be 
more persuasive because he provided a rationale for his 
opinion while the private physician provided no such 
rationale.  Thus, the preponderance of the evidence is also 
against the claim for service connection for coronary artery 
disease on a secondary basis.

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a letter dated 
in March 2003, prior to the initial adjudication of the claim 
in April 2003.  In addition, he was notified telephonically 
in April 2003.  The 2003 letter advised him of the duty to 
assist and the duty to notify, and he was told of the 
requirements to establish a successful claim for service 
connection.  He was also advised of his and VA's respective 
duties.  The 2003 letter did not specifically request the 
veteran to provide "any evidence in his possession" that 
pertained to his claim; however, he was advised that it was 
his responsibility to make sure VA received the necessary 
evidence.  

Further, the 2003 notice letter did not explain the 
assignment of disability ratings and effective dates.  
Regardless, such explanation is moot, given that service 
connection is denied in this case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, there can be no possibility 
of any prejudice to the veteran under the holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The service 
medical records and service personnel records have been 
associated with the claims folder.  The RO made efforts to 
develop all the private medical information identified by the 
appellant.  A VA examination with a medical opinion was 
developed in 2003.

One request for private records, for those records maintained 
by G. L. Groglio, M.D., was returned to sender as the 
forwarding address had expired.  As further attempts to 
develop this information would be futile, no further 
development attempts will be made.  Regardless, records from 
Slidell Memorial Hospital contain medical records signed by 
Dr. Groglio.  The veteran has not identified any additional 
available evidence which is pertinent to the coronary artery 
disease claim adjudicated in this decision and where 
reasonable efforts have not been made to associate it with 
the claims folder.  In fact, he indicated in May 2004 that he 
wanted VA to proceed with a decision.  The Board therefore 
finds that VA has satisfied its duty to notify and assist.  


ORDER

Entitlement to service connection for coronary artery disease 
is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


